Citation Nr: 0916196	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-02 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Eligibility for Dependent's Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected Type II 
diabetes mellitus disability, for accrued benefits purposes.

5.  Entitlement to service connection for a cardiac disorder, 
claimed as secondary to the service-connected Type II 
diabetes mellitus disability, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1970, including a year in Vietnam.  He died in July 2006.  
The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death, as well as her claim of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318.  The appellant's claims of entitlement to 
service connection for hypertension and a heart condition 
were also denied for accrued benefits purposes in the October 
2006 rating decision.

The appellant has pursued this appeal without the assistance 
of a representative.  While she is free to proceed in this 
manner, the Board notes that assistance and representation 
are available to her without charge from any number of 
accredited veterans' service organizations.  She can obtain 
information about how to contact these organizations, as well 
as a VA Form 21-22, Appointment of Representative, from the 
St. Petersburg Regional Office should she so desire.

The cause of death issue, the Dependent's Educational 
Assistance (DEA) benefits issue and the accrued benefits 
issues are all addressed in the REMAND portion of the 
decision below and those four issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran was never in actual receipt of total compensation 
benefits.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, the 
VCAA is not applicable in cases such as this one, where 
further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no further discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002). 

The Merits of the Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The Veteran first submitted a claim for service connection in 
July 2006.  He was granted service connection for diabetes 
mellitus by the RO in October 2006, and he was assigned an 
initial evaluation of 10 percent for that disability, 
effective July 7, 2006.  In light of the foregoing, the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318 
because the Veteran was not service-connected for a 
disability rated as 100 percent disabling for at least 10 
years prior to his death in July 2006.  As such, at the time 
of his death he was, by definition, not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding his death.

Moreover, it is undisputed that the Veteran was not a former 
prisoner of war and because the Veteran was discharged from 
active duty in December 1970, the 5-year rule of 38 U.S.C.A. 
§ 1318 has not been satisfied.  In addition, there is no 
allegation of clear and unmistakable error (CUE) in relation 
to any rating decision promulgated during the Veteran's 
lifetime as to his service-connected disability.

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 have not 
been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  Although 
the Board regrets that the outcome to the appellant is not 
favorable, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's more than five years of service, 
including his service in Vietnam.  Although the Board is 
denying this claim due to the application of the law, the 
Board is sympathetic to her claim.  The Board, however, is 
without authority to grant this claim on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 
11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The claim of entitlement to Dependent's Educational 
Assistance (DEA) benefits is intertwined with the claim for 
service connection for the cause of the Veteran's death 
because resolution of that claim could have an effect on the 
outcome of the claim for DEA benefits.  As a remand is 
necessary for further development and adjudication, the DEA 
claim will be held in abeyance pending completion of the 
development discussed below.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO has not yet advised the appellant of such information 
relating to effective dates and disability ratings; the 
appellant must be provided such notice.

The appellant submitted additional evidence directly to the 
Board in March 2008.  This evidence included a hospital 
discharge summary dated in May 2006, and a private 
cardiologist letter dated in March 2008.  The appellant did 
not submit a written waiver of review of that evidence by the 
agency of original jurisdiction (AOJ).  This evidence has 
obviously not yet been considered by the agency of original 
jurisdiction.  Because the additional private medical 
evidence in question is neither duplicative of other evidence 
of record nor irrelevant, and because a Supplemental 
Statement of the Case (SSOC) pertaining to that evidence has 
not been issued, this evidence must be referred back to the 
RO.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 C.F.R. § 5103(a) notice obligation in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.  The Court held 
that, because the RO's adjudication of a DIC claim hinges 
first on whether a veteran was service-connected for any 
condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in August 2006.  However, review 
of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Review of the evidence of record reveals that the Veteran 
died at the Enterprise Medical Center, but no treatment 
records from that facility have been associated with the 
claims file.  In addition, incomplete medical treatment 
records for the Veteran have been associated with the claims 
file.  The complete records from Dr. Byard/Dothan Specialty 
Clinics; Flowers Hospital/Dr. Planz (1986); Flowers Hospital 
(2006); Dr. David Rhyne; and Dr. David Rollins have not been 
obtained or associated with the claims file.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

Turning to the substantive aspects of the appellant's claim, 
the Veteran's death certificate shows that he died in July 
2006.  At the time of his death, the Veteran was not service-
connected for any disability.  However, service connection 
for diabetes mellitus for accrued purposes was granted in the 
October 2006 rating decision as the Veteran had filed a claim 
in the week before his death.  The RO assigned a 10 percent 
evaluation for the diabetes disability.

The immediate cause of the Veteran's death, as listed on his 
death certificate, was chronic heart failure (CHF).  That 
condition was not said to be due to, or as a consequence of 
any other condition.  Nothing was listed as a significant 
condition that contributed to the Veteran's death but did not 
result in the underlying cause.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

The appellant contends, in essence, that the service-
connected diabetes disability had an extremely deleterious 
effect on the Veteran's cardiac system such that the diabetes 
contributed substantially or materially and/or that it 
combined to cause death and/or that it aided or lent 
assistance to the production of death for the condition that 
ultimately caused his death.  She argues that the Veteran's 
diabetes mellitus caused, worsened or aggravated the heart-
related problems that led to his death.  She has intimated 
that the appellant would have been stronger and healthier but 
for his service-connected diabetes.  

The RO never obtained a medical opinion on these questions.  
There is no medical opinion of record that addresses the 
factors delineated in 38 C.F.R. § 3.312.  The duty to assist 
also requires medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In addition, in relation to the accrued benefits claims, 
judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the 
service-connected Type II diabetes aggravated the Veteran's 
hypertension or any other cardiac condition in this case.  
Further development of the medical evidence and adjudication 
on this basis are therefore indicated.

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the Veteran's cause of death.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The Court 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her accrued benefits claims, 
and of what part of such evidence she 
should obtain and what part the Secretary 
will attempt to obtain on her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  An appropriate period 
of time should be allowed for the 
appellant to respond and/or submit 
additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that any one 
of the previously denied claims is 
granted.

2.  The AMC/RO should send the appellant 
and her representative, if any, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's DIC-related 
claims.  The notice should include (a) a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; (b) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (c) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

3.  All VA medical treatment records for 
the Veteran dated should be identified 
and obtained.  These records, if any, 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the Veteran for any 
cardiac disorder, as well as for his 
diabetes disability.  In particular, the 
AMC/RO should obtain all records from all 
treatment provided to the Veteran by 
Enterprise Medical Center (July 2006); 
Dr. Byard/Dothan Specialty Clinics; 
Flowers Hospital/Dr. Planz (1986); 
Flowers Hospital (2006); Dr. David Rhyne; 
and Dr. David Rollins.  

After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative, if any, should also 
be informed of the negative results, and 
should be allowed to submit the sought-
after records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the Veteran's 
records to be reviewed by a VA 
cardiologist or pathologist.  The 
reviewer should be provided with the 
claims file, including any records 
obtained pursuant to the above 
development, and a copy of this remand.  
The reviewer should render an opinion as 
to the etiology and onset date of the 
fatal heart failure.  

The reviewer should provide an opinion as 
to the following questions:

(a)  Based on what is medically 
known about causes or possible 
causes of cardiac pathology, 
including hypertension, was any 
cardiac pathology/hypertension 
caused by the Veteran's Type II 
diabetes mellitus as opposed to some 
other factor or factors?  The 
opinion should discuss the 
respective onset dates of the 
cardiac pathology and the diabetes.

(b)  Did the Veteran's Type II 
diabetes mellitus aggravate or 
contribute to or accelerate any 
existing cardiac pathology, 
including hypertension?   

(c)  If the Veteran's Type II 
diabetes mellitus aggravated or 
contributed to or accelerated any 
cardiac pathology, including 
hypertension, to what extent, stated 
in terms of a percentage, did it so 
contribute as compared to the 
natural progress of the disease 
itself or as opposed to other 
possible contributing factors? 

(d)  To what extent, if any, did the 
service-connected diabetes 
contribute to the development of, or 
to the severity of, the fatal 
chronic heart failure?  Include a 
discussion as to the likelihood that 
the service-connected diabetes 
mellitus (diagnosed in May 2006) 
caused or aggravated the Veteran's 
fatal cardiac pathology.  

(e).  What role, if any, did the 
Veteran's diabetes play in (i) 
causing, (ii) contributing 
substantially or materially to, or 
(iii) hastening the Veteran's death? 
and

(f)  Whether the service-related 
diabetes pathology caused general 
impairment of health such that the 
Veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary 
cause of death (chronic heart 
failure)?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon and explained by the reviewer. 

6.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

7.  Thereafter, the AMC/RO should 
readjudicate the appellant's claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations, including 38 C.F.R. § 3.310, 
38 C.F.R. § 3.312 and Allen v. Brown, 7 
Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


